December 2, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In paragraph [0001] of the specification under “CROSS REFERENCE TO RELATED APPLICATION” Applicant needs to insert, - - now U.S. Patent No. 11,350,754 B2 - - after “This application is a continuation of prior U.S. Patent Application No.  17/000,975, filed August 24, 2020,”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5  of U.S. Patent No.11,350,754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.11,350,754 B2 teaches the subject matter defined in claims 1-10 of the present invention.  Claim 1 of U.S. Patent No.11,350,754 B2 teaches ‘a bottom frame, a plurality of panels forming an outer surface of the article of furniture and defining an interior of the article of furniture, and a plurality of struts for securing the panels in place, the struts including a first longitudinal member, a second longitudinal member, and a third member, the first longitudinal member being oriented non-planar to the second longitudinal member whereby the strut has an “L”-shaped cross section, and the third member is disposed at an end of the first longitudinal member and the second longitudinal member, the third member further being connected perpendicularly to both the first longitudinal member and the second longitudinal member whereby each of the first longitudinal member, the second longitudinal member, and the third member are orthogonal to one another; the bottom frame having an outer periphery which is securable to at least some of the panels, the bottom frame being configured for placement on a floor surface, and the bottom frame having an opening for accessing the interior of the article of furniture; the struts being configured for securement to at least three adjacent panels which are oriented orthogonal with one another; and wherein the adjacent panels are secured to the respective struts with removable fasteners, the fasteners including a threaded bolt and a threaded nut, whereby the threaded nut is fixedly secured to the panel, and the first longitudinal member, the second longitudinal member, and the third member each include at least one hole, and the respective threaded bolt extends through the respective hole and is threadingly engaged with the respective threaded nut secured to the respective panel, which teaches all of the structure and/or limitations define in Claims 1-3 of the present invention. The subject matter of claims 4-10 is taught by dependent claims 4-9 of U.S. Patent No.11,350,754 B2.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorkin (U.S. Patent Application Publication No. 2009/0235451 A1.

    PNG
    media_image1.png
    437
    481
    media_image1.png
    Greyscale

As for claim 1, Gorkin teaches an article of furniture comprising:

a bottom frame, a plurality of panels 5,6 forming an outer surface of the article of furniture and defining an interior of the article of furniture, and a plurality of struts for securing the panels in place;
the bottom frame having an outer periphery which is securable to at least some of the panels, the bottom frame being configured for placement on a floor surface, and the bottom frame having an opening for accessing the interior of the article of furniture;
the struts each having an elongated member which is configured for securement to at least two adjacent panels which are oriented nonplanar with one another; and
wherein the adjacent panels are secured to the respective struts with at least one fastener, the fastener including a threaded bolt 10 and threaded nut 8, the threaded nut being fixedly secured to the panel, the strut including a hole, and the threaded bolt extending through the hole of the strut and being threadingly engaged with the threaded nut that is fixed to the panel.
As for claim 2, Gorkin teaches that at least two adjacent panels are oriented substantially perpendicular to one another.
As for claim 3, Gorkin teaches that at least three adjacent panels are each oriented substantially perpendicular to one another. 
As for claim 4, Gorkin teaches that the bottom frame is rectangular in shape.
As for claims 5 and 7, while Gorkin does not show the upholstery, Gorkin teaches that the panels are covered with an upholstery since the title of the invention is “Interchangeable upholstered furniture frame system” and the invention is referred to as” Interchangeable upholstered furniture frame” throughout the specification.  The fasteners would be behind the upholstery once the panels are upholstered.
As for claim 8, Gorkin teaches that each of the panels are oriented along a substantially vertical plane or a substantially horizontal plane.
As for claim 9, Gorkin teaches that a first one of the panels is oriented in a first substantially horizontal plane, and a second one of the panels is oriented in a second substantially horizontal plane, the first substantially horizontal plane being distanced from the second substantially horizontal plane.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Gorkin (U.S. Patent Application Publication No. 2009/0235451 A1 in view of Yu (U.S. Patent Application Publication No. 2007/0132301 A1).
Gorkin is silent as to whether or not the furniture system includes a cushioning.  However, Yu teaches a similar furniture system that includes cushions (See paragraph [0011] where it reads “This invention is a kit from which a love seat type sofa can easily be assemble by a consumer at home with simple tools. It has a basal structural assembly, a rear structural assembly, a plurality of bolts, a plurality of pegs, at least one Allen wrench, two arms, a base, a plurality of feet, and a plurality of cushions. In the preferred embodiment there are ten bolts, four pegs, one Allen wrench, four feet, and four cushions.”) .  It would have been obvious and well within the level of ordinary skill in the art to modify the furniture assembly, as taught by Gorkin, to include cushioning, as taught by Yu, since including cushions with modular sofas assemblies is well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636